Citation Nr: 9907620	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  90-44 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for depressive 
reaction, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1963, and from August 1967 to July 1984.

The claims identified above initially came before the Board 
of Veterans' Appeals (Board) from a rating decision rendered 
in June 1990 by the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA), wherein, in 
pertinent part, entitlement to an increased rating for 
depressive reaction, and to a total rating based on 
individual unemployability, was denied.  In a decision dated 
in November 1991, the Board remanded the veteran's case in 
order to accomplish additional development of the record with 
regard to an issue that is not before the Board at this time.  
In a decision dated in January 1993, this case was again 
remanded by the Board, in order to satisfy due process 
concerns with regard to the veteran's claim for a total 
rating based on individual unemployability.

Thereafter, the Board, by means of a remand decision issued 
in August 1993, requested that the RO secure the veteran's 
vocational rehabilitation and education folder, and to 
consider all evidence contained therein.  Following further 
review of the veteran's claims, the case was again returned 
to the Board which, in a decision rendered in December 1996, 
in pertinent part remanded the issue of entitlement to an 
increased rating for depressive reaction, and deferred 
appellate consideration of the issue of entitlement to a 
total rating based on individual unemployability.  The case 
is once again before the Board for appellate review of these 
two issues.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Depressive reaction is manifested primarily by 
irritability, a refusal to take personal responsibility, 
hostility, and reported suicidal and homicidal ideations.  

3.  The veteran's depressive reaction is productive of no 
more than definite industrial impairment. 

4.  The veteran's depressive reaction is not shown to be 
manifested by flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks that 
occur more than weekly; difficulty in comprehending complex 
commands; impairment of short- and long-term memory; or 
impaired abstract thinking.

5.  The veteran's service-connected disabilities are rated as 
80 percent disabling when considered on a combined basis.

6.  The veteran's service-connected disabilities are not of 
sufficient severity, when considered on a combined basis, as 
to preclude him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for depressive 
reaction are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9405 (prior to 
Nov. 7, 1996), and 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9433 (effective as of Nov. 7, 1996).



2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, Part 4, § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

I.  Entitlement to an Increased Rating for Depressive 
Reaction

Service connection for a mental disability, classified as 
depressive disorder, was granted by the Seattle, Washington, 
RO by means of a rating decision dated in March 1985, 
following review of the pertinent evidence, which consisted 
primarily of the veteran's service medical records and the 
report of a September 1984 VA psychiatric examination.  The 
RO noted that the service medical records demonstrated that 
the veteran had been treated for depression, beginning in 
about 1981, and that he had been separated from service 
partly as a consequence of psychological factors that 
affected his physical condition.  The RO also noted that the 
VA examination report indicated a diagnosis of major 
depressive disorder.  A 30 percent rating for depressive 
disorder, subsequently classified for rating purposes as 
depressive reaction, was assigned in that rating decision, 
and has remained in effect since that time.



The veteran currently contends that his depressive reaction 
is, in fact, more severe than reflected by that 30 percent 
rating, and that an increased rating is warranted therefor.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim for an increased rating for depressive reaction 
fails.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  During the pendency of this appeal, VA 
criteria for the evaluation of psychiatric pathology were 
amended, effective as of November 7, 1996.  38 C.F.R. 
§§ 4.13, 4.16, and 4.125 through 4.132, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes after a 
claim has been reopened, but before the administrative or 
judicial process has been concluded, the provision more 
favorable to the appellant will apply unless otherwise 
stipulated by Congress.  Since this claim requires 
consideration of the proper disability evaluation appropriate 
for the veteran's service-connected depressive reaction, due 
process concerns require that the Board analyze the claim 
under the regulations that are more favorable to the veteran.

Prior to November 7, 1996, the 30 percent rating that had 
been in effect for the veteran's mental disorder was 
appropriate for symptoms productive of definite industrial 
impairment, as would be manifested by a reduction in 
initiative, flexibility, efficiency and reliability levels 
that would result in such a level of impairment.  (See Hood 
v. Brown 7 Vet. App. 553 (1995).)  A 50 percent rating was 
appropriate for symptoms productive of considerable 
industrial impairment, as would be manifested by impairment 
to that degree with regard to the ability to establish or 
maintain effective or favorable relationships, and the 
reduction of reliability, flexibility and efficiency levels 
as to result in considerable disability.  

Under the criteria that have been in effect since November 7, 
1996, the current 30 percent rating contemplates occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, no more than weekly panic attacks, 
chronic sleep impairment, and mild memory loss, 
notwithstanding an ability to generally function on a 
satisfactory level, with routine behavior, self-care, and 
normal conversation.  A 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks that occur more than weekly; difficulty in 
comprehending complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; mood and motivation disturbance; and difficulty in 
establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(subsequently codified at 38 C.F.R. § 4.130).

In the instant case, the veteran was accorded a VA 
psychiatric examination, in April 1997, that was conducted 
with reference to both criteria.  In addition, the RO has 
evaluated the severity of his depressive reaction under both 
criteria, and has furnished him with notice of both 
standards.  The Board, accordingly, may likewise review his 
claim under both criteria without prejudice to him, and apply 
the criteria that are more favorable.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board must conclude that under neither criteria can a 
rating greater than 30 percent be assigned.  In so 
concluding, the Board acknowledges that the evidence 
demonstrates that his mental status is, to at least some 
degree, impaired.  The report of the April 1997 VA 
psychiatric examination shows that he averred that he "has 
constant suicidal ideations and homicidal ideations," that he 
"believes he has no future," that he was forgetful and 
lachrymose, that he had impaired sleep, and that he had a 
sense of hostility.  The examination record notes that "[h]e 
reports that the only way he is going to attempt suicide is 
to take a gun down and kill many people in the regional VA 
office."  The report also notes that he "became very animated 

and his psychomotor activity would increase" when he 
discussed "emotionally charged issues"; the examiner cited, 
as an example, the veteran's reaction to the April 1995 
bombing of the federal building in Oklahoma City.  In 
particular, according to the examiner, "he talked about his 
feeling of joy and acceleration at the time of the Oklahoma 
bombings.  His face lit up while he was talking about it and 
he stated, 'For once, I thought a veteran did something.'"

Notwithstanding the obvious psychiatric impairment evident in 
the April 1997 report, that report also demonstrates that 
actual signs exhibited by the veteran, as contrasted with the 
symptoms he reported as having, are not of such severity as 
to warrant assignment of increased compensation under either 
rating criteria.  Specifically, it must be noted that the 
report shows that his "[s]peech and talk, reaction time, 
speech tone and volume were within normal limits."  There was 
no tangentiality, circumstantiality, or abnormality of speech 
(that is, other than with regard to content).  While his 
affect was irritable, there was no sustained depressive mood.  
In addition, the examiner noted that "there is no formal 
thought disorder."  Although the veteran reported "over-
valued ideas," there were no delusions.  The examiner 
indicated that the veteran "does not report any 
hallucinations, derealization, depersonalization, or 
delusions."  He was oriented as to time, place and person, 
and had "some insight into his psychological problems," 
although it was noted that "[h]e does not take any 
responsibility for his own treatment, following medical 
advice, or following psychiatric treatment on an ongoing 
basis."  The report indicates diagnoses to include 
psychosocial stressors, which were identified as ongoing 
problems about disability assessment, unemployment, and 
social isolation; and a Global Assessment of Functioning 
(GAF) score of "45 to 50."

As indicated above, the Board recognizes that the veteran's 
mental health is impaired to the extent that the current 30 
percent is appropriate under either criteria; that is, he 
exhibits definite social and industrial impairment, and 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment.  In denying his claim for a rating greater than 
30 percent for his depressive reaction, however, the Board 
finds that it is not shown that his psychoneurotic symptoms 
are of such severity as to 

reduce his reliability, flexibility and efficiency levels as 
to result in industrial impairment that can be deemed 
considerable in degree.  Likewise, it is not shown that he 
exhibits the preponderance of the symptoms requisite for 
assignment of a 50 percent rating under the new criteria, 
such as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks that occur more than 
weekly; difficulty in comprehending complex commands; 
impairment of short- and long-term memory; and impaired 
abstract thinking.

To reiterate, the Board finds that the veteran's depressive 
reaction does not, at this time, result in a level of 
industrial impairment that would support the assignment of an 
increased rating; to the contrary, the evidence demonstrates, 
as shown above, that the degree of impairment more nearly 
approximates the criteria appropriate for a 30 percent 
rating.  38 C.F.R. § 4.7 (1998).  The preponderance of the 
evidence is against the veteran's claim, and it is 
accordingly denied.

II.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability Due to Service-Connected 
Disabilities

As indicated previously, the veteran contends, essentially, 
that his service-connected disabilities render him 
unemployable; that is, as a result of these disorders, he is 
unable to obtain and maintain a substantially gainful 
occupation.  After a review of the record, the Board finds 
that his contentions are also not supported by the evidence, 
and that assignment of a total rating for compensation 
purposes based on individual unemployability, due to service-
connected disabilities, is not appropriate.

The veteran has established service connection for 
arteriosclerotic heart disease, status post coronary artery 
bypass graft, rated as 60 percent disabling; for depressive 
reaction, rated as 30 percent disabling; for sleep apnea, 
rated as 10 percent disabling; and for cluster headaches, 
tinea cruris, bilateral thoracic outlet syndrome, and 
bilateral hearing loss, each of which is rated as 
noncompensable.  These disabilities, when considered on a 
combined basis, are deemed to constitute a 

disability level of 80 percent; see 38 C.F.R. § 4.25 (1998).  
In circumstances such as the instant case, where the veteran 
is less than totally disabled under the schedular criteria, 
it must be found that service-connected disorders, and 
service-connected disorders alone, prevent him from securing 
and maintaining substantially gainful employment.  The fact 
that a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The clinical evidence contains assertions by the veteran to 
the effect that he is both unemployed and unemployable.  The 
report of the April 1997 VA psychiatric examination includes 
references to claims by the veteran that "[h]e...believes that 
he has serious heart impairment which precludes his 
working....He believes that he is constantly on bed rest at 
this point in time."  It also shows that "[h]e is very 
cynical and skeptical about possibility of...being gainfully 
employed...," and that, since his separation from service in 
1984, "he has not been working [because]...he feels that his 
medical conditions have made him incapable of coping with the 
physical demands of any job...[and that he] further feels that 
even if his medical conditions are taken care of, his mental 
condition makes him unable to cope with the demands of a job 
and trust his supervisor or fellow colleagues."

The Board notes that, while the veteran was apparently 
adamant at his April 1997 examination that he was 
unemployable, the medical record itself does not show that 
any such conclusion has been rendered by an attending or 
examining physician, nor does the record set forth findings 
or information that would support any such conclusion by the 
Board.  To the contrary, the Board finds that the record 
demonstrates that the veteran is able to obtain and maintain 
substantially gainful employment.  A July 1993 VA 
hospitalization summary shows that "[l]ate in his 
hospitalization it was...discovered that...[he] was being 
noncompliant with hospital orders when it was proven that he 
was going home when he was supposedly just 'off the floor.'  
The [veteran] told me a number of times that he would hop the 
bus, go home, do his laundry, watch TV, etc., and come back 
for supper at night."  VA hospital discharge summaries dated 
in November 1993 and January 1994 indicate 

that there were "No Restrictions" with regard to the 
veteran's "activity or return to work."  A June 1993 VA 
hospitalization summary shows that he indicated that he 
"manages an apartment complex," while a June 1994 VA medical 
record shows that he indicated that he was "[b]usy during the 
day...[r]enting apartments."

Likewise, a review of the veteran's VA vocational and 
rehabilitation file reveals that he has been in receipt of 
considerable vocational assistance from VA.  Records dated in 
January 1998 show that he "was involved in services including 
provision of business computer and software," that the system 
furnished him were rendered inoperable, and that he had, in 
January 1998, requested, and was thereafter provided with, a 
replacement computer system.  The file also includes 
documentation from the veteran pertaining to his interest in 
starting his own company, and the assistance he required from 
VA, to include a workstation computer system.  The Board 
particularly notes that a June 1997 document references a 
meeting in which the veteran was involved, "at the location 
of his business...[which the veteran] runs...from a dedicated 
work area in his home."  This area was described as 
"organized and ready to begin operations."  The veteran's 
business was noted as being "a transient business selling an 
item called the 'super disk.'...The disk will be sold at flea 
markets in the region."

In brief, the record is replete with references demonstrating 
that the veteran has been employed to some degree during the 
pendency of his claim for a total rating based on 
unemployability.  At the least, the evidence shows that he 
has periodically attempted employment, and has recently 
sought, with VA assistance, to establish his own business.  
The Board must accordingly conclude that statements contained 
in the report of the April 1997 VA psychiatric examination, 
to the effect that he had not worked since his separation 
from service in 1984, and the statements of a like nature 
proffered by him during the prosecution of his claim, are 
rebutted by this evidence, and do not provide an evidentiary 
basis in support of his claim, when balanced against the 
evidence discussed above.  The Board must also conclude, 
based on its review of the record, that entitlement to a 
total rating based on 

individual unemployability due to service-connected 
disabilities is not shown, in that the preponderance of the 
evidence is against any finding that he is unable to obtain 
or maintain substantially gainful employment.


ORDER

Entitlement to an increased rating for depressive reaction is 
denied.  Entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 7 -


- 10 -


